UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13712 TECHE HOLDING COMPANY (Exact name of registrant as specified in its charter) Louisiana 72-128746 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 211 Willow Street, Franklin, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(337) 365-0366 N/A Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 11, 2010. Class $.01 par value common stock Outstanding Shares TECHE HOLDING COMPANY QUARTERLY REPORT ON FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and September30, 2009 3 Consolidated Statements of Income - (Unaudited) for the three and six months ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows - (Unaudited) for the six months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure About Market Risk 25 Item 4T. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. [Reserved] 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 2 TECHE HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) March 31, 2010 September 30, 2009* ASSETS (unaudited) Cash and due from banks $ $ Interest-bearing deposits Securities available-for-sale - at estimated fair value (amortized cost of $16,998 and $20,277) Securities held-to-maturity—at amortized cost (estimated fair value of $60,881 and $76,887) Loans receivable—net of allowance for loan losses of $8,253 and $6,806 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Real estate owned, net Prepaid expenses and other assets Goodwill Life insurance contracts Premises and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable Accounts payable and other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock, 5,000,000 shares authorized, none issued - - Common stock, $.01 par value, 10,000,000 shares authorized; 4,671,829 and 4,666,950 shares issued 47 47 Additional paid-in capital Retained earnings Unearned ESOP shares ) ) Treasury stock 2,570,296 shares - at cost ) ) Accumulated other comprehensive loss on held-to-maturity securities ) ) Accumulated other comprehensive income on available for sale securities TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Unaudited Consolidated Financial Statements. *derived from audited financial statements 3 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended Six Months Ended March 31, March 31, INTEREST INCOME Interest and fees on loans $ Interest and dividends on investments Other interest income 54 17 50 TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Advances from Federal Home Loan Bank TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Total other-than temporary impairment losses (8 ) Portion of impairment losses recognized in other comprehensive income Net impairment losses recognized in earnings (8 ) Service charges and other Gain on sale of premises and equipment 9 10 Gain (Loss) on securities 77 67 ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Compensation and employee benefits Occupancy expense Marketing and professional FDIC premiums and assessments Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ See Notes to Unaudited Consolidated Financial Statements. 4 TECHE HOLDING COMPANY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) For the Six Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Accretion of discount and amortization of premium on investments and mortgage-backed securities ) ) Provision for loan losses Provision for real estate owned 20 - Impairment of securities Gain on sale of fixed assets - ) Gain on sale of OREO (2 ) (7 ) Gain on sale of securities ) ) Depreciation Excess tax benefits from share-based payment arrangements ) - Stock-based compensation Change in accounts payable and other liabilities ) ) Change in life insurance contracts ) ) Change in prepaid expenses and other assets ) Change in accrued interest payable ) Other – net ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equity securities ) ) Principal repayments and proceeds from sale of mortgage-backed securities available for sale Purchase of securities held to maturity - ) Proceeds from sale of equity securities Principal repayments of securities held to maturity Net loan originations ) ) Purchase of loans ) ) Proceeds from sale of loan participations Purchase of FHLB Stock ) ) Proceeds from sale of fixed assets - 10 Proceeds from sale of OREO Purchase of premises and equipment ) ) Net cash provided (used) by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of (loan to) ESOP ) Net increase in deposits Net increase (decrease) in FHLB advances ) Net decrease in advance payments by borrowers for taxes and insurance ) ) Dividends paid ) ) Excess tax benefits from share-based payment arrangements 36 - Proceeds from exercise of stock options 20 - Purchase of common stock for treasury - ) Net cash (used) provided by financing activities ) NET INCREASE IN CASH CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental schedule of noncash investing activities: Transfer from loans to real estate owned $ $ Loans originated to finance/sell real estate owned 18 See Notes to Unaudited Consolidated Financial Statements. 5 TECHE HOLDING COMPANY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - PRINCIPLES OF CONSOLIDATION The consolidated financial statements as of March 31, 2010 and September 30, 2009 and for the three and six month periods ended March 31, 2010 and 2009, include the accounts of Teche Holding Company (the “Company”) and its subsidiary, Teche Federal Bank (the “Bank”). The Company’s business is conducted principally through the Bank. All significant inter-company accounts and transactions have been eliminated in consolidation. NOTE 2 - BASIS OF PRESENTATION The accompanying consolidated financial statements were prepared in accordance with instructions for Form10-Q and, therefore, do not include all information necessary for a complete presentation of consolidated financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. However, all adjustments, consisting of normal recurring accruals, which, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements have been included. The results of operations for the three and six months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the entire fiscal year or any other period. These financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2009. Certain items related to the financial statements dated September 30, 2009 were reclassified to conform to the March 31, 2010 financial statements. The items reclassified were immaterial and the reclassification had no impact on net income or stockholders’ equity. NOTE 3 - INCOME PER SHARE Basic and diluted net income per share is computed based on the weighted average number of shares outstanding during each period. Diluted net income per share reflects the potential dilution that could occur if stock options were exercised, resulting in the issuance of common stock that then shared in the net income of the Company. Following is a summary of the information used in the computation of basic and diluted income per common share for the three and six months ended March 31, 2010 and 2009 (in thousands). Three Months Ended Six Months Ended March 31, March 31, Weighted average number of common shares outstanding - used in computation of basic income per common share Effect of dilutive securities: Common stock equivalents 18 10 18 10 Weighted average number of common shares outstanding plus effect of dilutive securities - used in computation of diluted net income per common share 6 For the three and six month periods ending March 31, 2010 and 2009, net income for determining diluted earnings per share was equivalent to net income. Options to purchase shares that have been excluded from the determination of diluted earnings per share because they are antidilutive (the exercise price is higher thanthe current market price) amount to approximately 192,000 and 198,000 for the three and six month periods ended March 31, 2010 and 2009, respectively. NOTE 4 - COMPREHENSIVE INCOME Comprehensive income includes net income and other comprehensive income which includes unrealized gains and losses on securities.Following is a summary of the Company’s comprehensive income for the three and six months ended March 31, 2010 and 2009 (in thousands). For Three Months For Six Months Ended March 31, Ended March 31, Net income $ Reclassification of realized losses (gains), net oftax ) ) Noncredit portion of OTTI losses on held-to-maturity securities, net of tax ) Unrealized gains (losses), net of tax 38 ) Total comprehensive income $ NOTE 5 - NEW ACCOUNTING PRONOUNCEMENTS ASC (810) – Non-controlling Interests in Consolidated Financial Statements, which improves the relevance, comparability, and transparency of financial information provided to investors by requiring all entities to report non-controlling (minority) interests in subsidiaries in the same way as equity in the consolidated financial statements. Moreover, this guidance eliminates the diversity that currently exists in accounting for transactions between an entity and non-controlling interests by requiring they be treated as equity transactions. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Earlier adoption is prohibited. This statement shall be applied prospectively as of the beginning of the fiscal year in which this statement is initially applied, except for the presentation and disclosure requirements. The presentation and disclosure requirements shall be applied retrospectively for all periods presented. Adoption of this standard had no impact on the consolidated financial statements. ASC (860) Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, will require more information about transfers of financial assets, including securitization transactions, and where companies have continuing exposure to the risks related to transferred financial assets. This guidance also eliminates the concept of a qualifying special-purpose entity, and changes the requirements for derecognizing financial assets and requires additional disclosures. ASC (810) Consolidation of Variable Interest Entities, changes how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be 7 consolidated. The determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance. Both ASC (860) and ASC (810) will be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. Earlier application is prohibited. The recognition and measurement provisions shall be applied to transfers that occur on or after the effective date. Adoption of these standards had no impact on the consolidated financial statements. ASU-Accounting Standards Update (2010-09) Subsequent Events (Topic 855), Amendments to Certain Recognition and Disclosure Requirements (Feb 2010).This update addresses both the interaction of the requirements of Topic 855, Subsequent Events, with the SEC’s reporting requirements and the intended breadth of the reissuance disclosures provision related to subsequent events (paragraph 855-10-50-4). Adoption of these standards had no impact on the consolidated financial statements. ASU-Accounting Standards Update (2010-06) Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements (Jan 2010). This update provides amendments to Topic 820 that will provide more robust disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in Level 3 fair value measurements, and (4) the transfers between Levels 1, 2, and 3.The update is effective for interim and annual reporting periods beginning after December 15, 2009 except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The Company adopted the fair value disclosures guidance on January1, 2010, except for the gross presentation of the Level 3 rollforward information which is not required to be adopted by the Company until January1, 2011.The adoption requires additional disclosure. 8 NOTE 6 – FAIR VALUE MEASUREMENTS The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. Available for sale securities are recorded at fair value on a recurring basis. Additionally, from time to time, the Company may be required to record at fair value other assets on a nonrecurring basis, such as securities held-to-maturity, loans held for sale, loans held for investment and certain other assets. These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting, other than temporary impairment accounting or impairments of individual assets. A three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value as follows: Level 1- Observable inputs such as quoted prices in active markets; Level 2- Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3- Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Following is a description of valuation methodologies used for assets recorded at fair value. Investment Securities Securities available for sale are valued at quoted market prices where available. If quoted market prices are not available, fair values are based on quoted market prices of comparable securities. Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include mortgage-backed securities issued by government sponsored entities, municipal bonds. Securities classified as Level 3 include asset-backed securities in less liquid markets. Securities held to maturity are valued using discounted cash flow models that use assumptions about prepayment speeds, coupon default rates, discount rates and timing and other assumptions that may affect the amounts of cash flows. Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC (310), “Accounting by Creditors for Impairment of a Loan”.The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows. Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At March 31, 2010, substantially all of the impaired loans were evaluated based on the fair value of the collateral less estimated costs to sell.Impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records 9 the impaired loan as nonrecurring Level 3. Other Real Estate Owned OREO, consisting of properties obtained through foreclosure or in satisfaction of loans, is reported at the lower of cost or fair value, determined on the basis of current appraisals, comparable sales, and other estimates of value obtained principally from independent sources, adjusted for estimated selling costs (Level2). At the time of foreclosure, any excess of the loan balance over the fair value of the real estate held as collateral is treated as a charge against the allowance for loan losses. Gains or losses on sale and generally any subsequent adjustments to the value are recorded as a component of OREO expense. Fair Value Fair Value Hierarchy At March 31, 2010 Level 1 Level 2 Level 3 (In thousands) Assets valued on a recurring basis: Mortgage-backed securities: Government National Mortgage Assoc. $ $ - $ $ - Federal Home Loan Mortgage Corp. - - Federal National Mortgage Assoc. - CMOs: Government National Mortgage Assoc. - - Other equity securities - - Total AFS securities $ - Assets valued on a non-recurring basis: CMO’s:Private label $ $ - $ $ - Impaired loans - - Real Estate Owned - - Total non-recurring $ $ - $ $ - Fair Value At September Fair Value Hierarchy 30, 2009 Level 1 Level 2 Level 3 (In thousands) Assets valued on a recurring basis: Mortgage-backed securities: Government National Mortgage Assoc. $ $ - $ $ - Federal Home Loan Mortgage Corp. - - Federal National Mortgage Assoc. - 10 CMOs: Government National Mortgage Assoc. - - Marketable equity securities - - Total recurring $ - Assets valued on a non-recurring basis: CMO’s:Private label $ $ - $ $ - Impaired loans - - Total non-recurring $ $ - $ $ - The fair value of a financial instrument is the current amount that would be exchanged between willing parties, other than in a forced liquidation.Fair value is best determined based upon quoted market prices.However, in many instances, there are no quoted market prices for the Company’s various financial instruments.In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques.Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows.Accordingly, the fair value estimates may not be realized in an immediate settlement of the instrument.ASC 825 excludes certain financial instruments and all non-financial instruments from its disclosure requirements.Accordingly, the aggregate fair value amounts presented may not necessarily represent the underlying fair value of the Company. The following methods and assumptions were used by the Company in estimating fair value disclosures for financial instruments: Cash - For those short-term instruments, the carrying amount is a reasonable estimate of fair value. Investment Securities – See discussion in the beginning of Note 6 on the evaluation of fair value of investment securities.Investment securities’ fair value equals quoted market price, if available. If a quoted market price is not available, fair value is estimated using quoted market prices for similar securities. Loans - See discussion in the beginning of Note 6 on the evaluation of fair value of impaired loans.The fair value of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers for the same remaining maturities. Federal Home Loan Bank Stock - Federal Home Loan Bank (FHLB) stock is recorded at cost and is periodically reviewed for impairment. No ready market exists for the FHLB stock.It has no quoted market value and is carried at cost.Cost approximates fair market value based upon the redemption requirements of the FHLB, and this investment is not considered impaired at March 31, 2010.The FHLB of Dallas is still redeeming stock. Bank owned life insurance- The carrying amounts of bank owned life insurance contracts approximate fair value. Accrued Interest - The carrying amounts of accrued interest receivable and payable approximate fair value. 11 Deposits - The fair value of demand deposits, savings accounts, and certain money market deposits is the amount payable on demand at the reporting date. The fair value of fixed-maturities certificates of deposit is estimated using the rates currently offered for deposits of similar remaining maturities. Advances from Federal Home Loan Bank - The fair value of advances is estimated using rates currently available for advances of similar remaining maturities. Commitments - The fair value of commitments to extend credit was not significant. The estimated fair values of the Company’s financial instruments are as follows at March 31, 2010 and September 30, 2009: March 31, 2010 September 30, 2009 Carrying Estimated Carrying Estimated Amount Fair Value Amount Fair Value (In thousands) Financial assets: Cash and cash equivalents $ $ Investment securities FHLB stock Accrued interest receivable Life Insurance contracts Loans receivable, net Financial liabilities: Deposits Advances from Federal Home Loan Bank Accrued interest payable 12 NOTE 7 – SECURITIES The amortized cost and estimated fair values of securities available-for-sale are as follows: March 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (In thousands) Mortgage-backed securities: Government National Mortgage Assoc. $ $ 48 $ - $ Federal Home Loan Mortgage Corp. (1 ) Federal National Mortgage Assoc. - (1 ) CMOs: Government National Mortgage Assoc. - Other equity securities 64 - Total $ $ $ (1 ) $ September 30, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (In thousands) Mortgage-backed securities: Government National Mortgage Assoc. $ $ 41 $ - $ Federal Home Loan Mortgage Corp. (4 ) Federal National Mortgage Assoc. - (4 ) CMOs: Government National Mortgage Assoc. - Other equity securities ) Total $ $ $ ) $ 13 The amortized cost and estimated fair values of securities held-to-maturity are as follows: Mach 31, 2010 Gross Gross Estimated Amortized Cost Unrealized Gains Unrealized Losses Fair Value (In thousands) Investment securities: Federal Home Loan Bank Bonds $ $ 59 $ - $ Time deposits other banks - - Mortgage-backed securities: Federal National Mortgage Assoc. (4 ) Federal Home Loan Mortgage Corp. - Private Label ) CMO’s: Federal Home Loan Mortgage Corp. - ) Federal National Mortgage Assoc. 54 ) Private Label ) Total $ $ $ ) $ September 30, 2009 Gross Gross Estimated Amortized Cost Unrealized Gains Unrealized Losses Fair Value (In thousands) Investment securities: Federal Home Loan Bank $ $ 97 $ - $ Time deposits other banks 24 - Mortgage-backed securities: Federal National Mortgage Assoc. (1 ) Federal Home Loan Mortgage Corp. - Private Label ) CMO’s: Federal Home Loan Mortgage Corp. 6 - Federal National Mortgage Assoc. 63 - Private Label 40 ) Total $ $ $ ) $ 14 Details concerning available for sale securities with unrealized losses as of March 31, 2010 are as follows: Securities with losses Securities with losses under 12 months over 12 months Total (In thousands) Fair Value Unrealized Fairvalue Unrealized Fairvalue Unrealized Available-for-sale Mortgage-backed securities: Federal Home Loan Mortgage Corp. $ $ 1 $ - $ - $ $ 1 Details concerning held-to-maturity securities with unrealized losses as of March 31, 2010 are as follows: Securities with losses Securities with losses under 12 months over 12 months Total (In thousands) Fair value Unrealized Fair value Unrealized Fair value Unrealized Held-to-maturity Investmentsecurities: Mortgage-backed securities: Federal National Mortgage Assoc. $ 77 $ 4 $ - $ - $ 77 $ 4 Private Label 69 46 CMO’s: Federal Home Loan Mortgage Corporation 10 - - 10 Federal National Mortgage Assoc. 31 - - 31 Private Label 8 11 2 10 $ $ 99 $ Details concerning available for sale securities with unrealized losses as of September 30, 2009 are as follows: Securities with losses Securities with losses under 12 months over 12 months Total (In thousands) Fair value Unrealized Fairvalue Unrealized Fairvalue Unrealized Available-for-sale Mortgage-backed securities: Federal Home Loan Mortgage Corp. $ $ (4 ) $ - $ - $ $ (4 ) Marketableequity securities 64 ) 11 ) 75 ) $ $ ) $ 11 $ ) $ $ ) 15 Details concerning held-to-maturity securities with unrealized losses as of September 30, 2009 are as follows: Securities with losses Securities with losses under 12 months over 12 months Total (In thousands) Fair value Unrealized Fair value Unrealized Fair value Unrealized Held-to-maturity Investment securities: Federal Home Loan Bank $ - $ - $ - $ - $ - $ - Time deposits other banks - Mortgage-backed securities: Federal National Mortgage Assoc. - (1 ) (1 ) Federal Home Loan Mortgage Corporation Private ) ) ) CMO’s: Federal Home Loan Mortgage Corporation - Federal National Mortgage Association - - 33 - 33 - Private Label 11 ) ) ) $ $ ) $ $ ) $ $ ) The Bank had a total of 41 securities classified as held-to-maturity in an unrealized loss position; with total gross unrealized losses of $408,000 as of March 31, 2010. Management of the Company has asserted that they have no intent to sell impaired securities and it is more likely than not that impaired securities will not be required to be sold. These unrealized losses generally result from changes in market interest rates and as a result of the disruption in the existing mortgage securities market due to illiquidity in certain sectors of that market.The unrealized losses associated with investment securities issued by government sponsored enterprises (GSE) are caused by changes in interest rates and are not considered credit related since the contractual cash flows of these investments are guaranteed by these agencies.GSE’s have access to additional capital and liquidity resources from the U.S. Treasury, which indicates that they will be able to honor their guarantees, related to the contractual cash flows of the MBS that they have issued.In the case of securities issued by the Government National Mortgage Association, the securities are fully guaranteed by the U.S. Government.The private label mortgage backed securities and CMOs are not backed by the full faith and credit of the U.S. Government. For each private label security, duration of the impairment, credit support and cash flows were assessed to determine whether the security was temporarily or other than temporarily impaired.Management evaluates the actual mortgage delinquencies, foreclosures, and real estate owned for each security, as well as future expected losses in the underlying mortgage collateral to determine if there is a high probability for expected losses and contractual shortfalls of interest or principal, which could warrant further recognition of impairment.Based upon such evaluation, it was determined that some securities have been other-than-temporarily impaired and a corresponding charge to earnings for credit related impairment was recognized with the non-credit related impairment recognized in other comprehensive income.Private label securities contain realized credit losses of $112,000 for the six months ended March 31, 2010.In the performance of cash flow analysis on private label securities, management determined impaired securities had non-credit losses that were recognized in other comprehensive income in the amount of 16 $262,000.All private label securities that have not been written down have been determined to have sufficient credit support and cash flows to recover the amortized cost of the related securities. The amortized cost and estimated fair value of available-for-sale securities by contractual maturity at March 31, 2010, are shown below.Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. (In thousands) Amortized Cost Fair Value Due within one year $ - $ - Due after one year but within five years - - Due after five years within ten years - - Due after ten years - - Total - - Mortgage-backed securities Equity securities Total $ $ The amortized cost and estimated fair value of held-to-maturity securities by contractual maturity at March 31, 2010, are shown below.Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. (In thousands) Amortized Cost Fair Value Due within one year $ $ Due after one year but within five years Due after five years within ten years - - Due after ten years - - Total Mortgage-backed securities Total $ $ Equity securities incurred impairment losses of $33,000 for the six months ended March 31, 2010.Management will continue to monitor the equity securities and make an impairment adjustment if deemed necessary based upon the prospects for recovery and the duration and severity of the unrealized losses. The following table presents a roll-forward of the amount of credit losses on the Bank’s investment securities recognized in earnings for the six months ended March 31, 2010 (in thousands). 17 Beginning balance of credit losses $ Other-than-temporary impairment credit losses Ending balance of cumulative credit losses recognized in earnings The assumptions used to estimate credit related losses are based on estimates obtained from third parties and cash flow projections.The assumptions used to determine the cash flows were based on estimates of loss severity, credit default, and prepayment speeds developed from third party servicers’ reports. Gains on equity securities of $106,000 were realized on sales of securities in the six months ended March 31, 2010.Proceeds of $384,000 were received from the sale of securities during the six months ended March 31, 2010. NOTE 8-LOANS Loans Receivable Loans receivable are summarized as follows: Mar ‘10 %Total Sept '09 %Total Residential real estate mortgage loans One-to-four family units – Conforming 21.6% 22.1% One-to-four family units – Commercial 6.7% 6.7% One-to-four family units – Smart 14.4% 14.1% Multi-family 4.4% 4.2% Land loans 6.5% 6.8% Construction loans 0.9% 0.8% Commercial real estate loans 16.0% 15.8% Commercial non-real estate loans 4.9% 5.1% Home improvement and home equity 9.4% 9.6% Loans on savings accounts 1.2% 1.3% Auto Loans 0.5% 0.5% Mobile home loans 11.7% 11.6% Other secured and unsecured 1.8% 1.4% Total Loans 100.0% 100.0% Less: Allowance for loan losses Deferred loan fees, net Total Net Loans Smart one-to-four family mortgages represent those loans not meeting all of the Bank’s standard loan underwriting criteria for residential real estate loans. Smart mortgage loans consist primarily of smaller mortgage loans of $100,000 or less with higher interest rates, first time home buyer loans with 100% loan-to-value (LTV”s), and loans with LTV’s greater than 80% to conforming borrowers. 18 Changes in the allowance for loan losses are as follows: (in 000's) Mar ‘10 Mar ‘09 Beginning ALLL Provision for Loan Losses Net Charge-offs Ending ALLL The amount of nonaccrual loans at March 31, 2010 and September 30, 2009 was approximately $14,363 and $5,600, respectively.The amount of impaired loans at March 31, 2010 was approximately $13,503 and at September 30, 2009 was approximately $8,832 net of allowance allocated of $2,123 and $812 at March 31, 2010 and September 30, 2009, respectively. ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS GENERAL The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements. When used in this discussion, the words “believe”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected. Those risks and uncertainties include financial market volatility, changes in interest rates, risk associated with the effect of opening new branches, the ability to control costs and expenses, potential changes in regulation which could result in increased expenses and general economic conditions. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company is a “smaller reporting company” as defined by Item 10 of Regulation S-K and its financial statements were prepared in accordance with instructions applicable for such companies. The Company’s consolidated results of operations are primarily dependent on the Bank’s net interest income, or the difference between the interest income earned on its loan, mortgage-backed securities and investment securities portfolios, and the interest expense paid on its savings deposits and other borrowings. Net interest income is affected not only by the difference between the yields earned on interest-earning assets and the costs incurred on interest-bearing liabilities, but also by the relative amounts of such interest-earning assets and interest-bearing liabilities. Other components of net income include: provisions for losses on loans; non-interest income (primarily, service charges on deposit accounts and other fees, net rental income, and gains and losses on investment activities); non-interest expenses (primarily, compensation and employee benefits, federal insurance premiums, office occupancy expense, marketing expense and expenses associated with foreclosed real estate) and income taxes. Earnings of the Company also are significantly affected by economic and competitive conditions, particularly changes in interest rates, government policies and regulations of regulatory authorities. References to the “Bank” herein, unless the context requires otherwise, refer to the Company on a consolidated basis. 19 The Federal Deposit Insurance Corporation Initiatives On October 14, 2008, the Federal Deposit Insurance Corporation (“the FDIC”) announced the Temporary Liquidity Guarantee Program (“TLG Program”) to strengthen confidence and encourage liquidity in the banking system. The TLG Program consists of two components: a temporary guarantee of newly-issued senior unsecured debt of a bank or its holding company (the Debt Guarantee Program) and a temporary unlimited guarantee of funds in non-interest-bearing transaction accounts at FDIC-insured institutions (the Transaction Account Guarantee Program). Institutions that did not opt out of the program by December 5, 2008 are assessed ten basis points for non-interest-bearing transaction account balances in excess of $250,000 and 75 basis points of the amount of debt issued.The rate on the transaction account guarantee program will increase to 15 to 25 basis points after December 31, 2009. Participating holding companies that have not issued FDIC-guaranteed debt prior to April 1, 2009 must apply to remain in the Debt Guarantee Program.Participating institutions will be subject to surcharges for debt issued after that date. The Company opted to participate in both components of the TLG Program. On April 13, 2010, the Board of Directors of the FDIC approved an interim rule extending the Transaction Account Guarantee (“TAG”) program to December 31, 2010 as well as to allow the Board to use its discretion to extend the program to the end of 2011 without additional rulemaking if economic conditions warrant such an extension.The interim rule also modified the basis for calculating the current risk based assessments to one based on average daily balances in the TAG-related accounts.Further, the interim rule requires institutions participating in the TAG program that offer NOW accounts covered by the program to reduce the interest rate on such accounts to a rate no higher than 0.25 percent and to commit to maintain that rate for the duration of the TAG extension in order for those NOW accounts to remain eligible for the FDIC’s continued guarantee.We opted to continue in this program. Due to recent bank failures, the FDIC has determined that the reserve ratio was 1.01% as of June 30, 2008.In accordance with the Reform Act, the FDIC must establish and implement a plan within 90 days to restore the reserve ratio to 1.15% within five years (subject to extension due to extraordinary circumstances).For the quarter beginning January 1, 2009, the FDIC raised the base annual assessment rate for institutions in Risk Category I to between 12 and 14 basis points while the base annual assessment rates for institutions in Risk Categories II, III and IV were increased to 17, 35 and 50 basis points, respectively.For the quarter beginning April 1, 2009 the FDIC has set the base annual assessment rate for institutions in Risk Category I to between 12 and 16 basis points and the base annual assessment rates for institutions in Risk Categories II, III and IV at 22, 32 and 45 basis points, respectively.An institution’s assessment rate could be lowered by as much as five basis points based on the ratio of its long-term unsecured debt to deposits or, for smaller institutions based on the ratio of certain amounts of Tier 1 capital to deposits.The assessment rate would be adjusted for Risk Category I institutions that have a high level of brokered deposits and have experienced higher levels of asset growth (other than through acquisitions) and could be increased by as much as ten basis points for institutions in Risk Categories II, III and IV whose ratio of brokered deposits to deposits exceeds 10% of assets.Reciprocal deposit arrangements like CDARS® would be treated as brokered deposits for Risk Category II, III and IV institutions but not for institutions in Risk Category I.An institution’s base assessment rate would also be increased if an institution’s ratio of secured liabilities (including FHLB advances and repurchase agreements) to deposits exceeds 25%.The maximum adjustment for secured liabilities for institutions in Risk Categories I, II, III and IV would be 8, 11, 16 and 22.5 basis points, respectively, provided that the adjustment may not increase an institution’s base assessment rate by more than 50%.The FDIC has further imposed a special assessment equal to five basis points of assets less Tier 1 capital as of June 30, 2009 payable on September 30, 2009 and may impose additional special assessments. On November 12, 2009 the FDIC adopted a final rule to require insured institutions to prepay their estimated quarterly risk-based assessments for the fourth quarter of 2009, and for all of 2010, 2011, and 20 2012.The prepaid assessment was collected on December 30, 2009, along with each institution’s regular quarterly risk-based deposit insurance assessment for the third quarter of 2009.For purposes of calculating the prepaid assessment, each institution’s assessment rate will be its total base assessment rate in effect on September 30, 2009.On September 29, 2009, the FDIC increased annual assessment rates uniformly by 3 basis points beginning in 2011.As a result, an institution’s total base assessment rate for purposes of calculating the prepayment was increased by an annualized 3 basis points beginning in 2011.For purposes of calculating the amount that an institution was required to prepay on December 30, 2009, an institution’s third quarter 2009 assessment base was increased quarterly at a 5 percent annual growth rate through the end of 2012.The FDIC will begin to draw down an institution’s prepaid assessments on March 30, 2010, representing payment for the regular quarterly risk-based assessment for the fourth quarter of 2009.The total prepaid assessment for the Bank was $3.2 million and was paid on December 30, 2009.The Company had insurance expense of $241,000, and $635,000, for the three and six months ended March 31, 2010 as compared to insurance expense of $103,000, and $150,000, for the three and six month periods ended March 31, 2009, respectively The standard insurance amount of $250,000 per depositor is in effect through December 31, 2013.On January 1, 2014, the standard insurance amount will return to $100,000 per depositor for all account categories except IRAs and other certain retirement accounts, which will remain at $250,000 per depositor. COMPARISON OF FINANCIAL CONDITION The Company’s assets at March 31, 2010 totaled $763.6 million, a decrease of $1.4 million or 0.2% as compared to $765.0 million at September 30, 2009. The decrease was mainly due to reductions in securities available-for-sale and held-to-maturity offset by increases in cash and interest bearing deposits, loan receivables, and prepaid assets due to the FDIC prepaid assessment in December 2009. Securities available-for-sale totaled $17.6 million and securities held to maturity totaled $59.2 million at March 31, 2010, which, combined, represented a decrease of $19.6 million or 20.3% as compared to September30, 2009. The decrease was primarily due to maturities of certificates held at other banks totaling $10.2 million along with normal principal repayments on the existing portfolio.Also, for the six months ended March 31, 2010 other than temporary impairments of $112,000 were incurred related to certain private label mortgage backed investment securities. The $3.5 million carrying value of the held-to-maturity private label mortgage related securities amounts to 0.45% of total assets. Approximately 14% are rated AAA, AA or A at March 31, 2010. The following table provides additional information on this part of our investment portfolio: Private Label Mortgage—Backed Securities and CMO’s as of March 31, 2010 Bond Face Carrying Value % of Ratings Value 3/31/2010 Assets $ in millions % of Face AAA to A $ $ % % BBB to B CCC to C Not Rated Total $ $ % % 21 The private label mortgage related securities have net unrealized losses of approximately $17,000. Loans receivable totaled $592.3 million at March 31, 2010, which represented an increase of $3.7 million or 0.64% compared to September 30, 2009. The increase was due primarily to growth in the commercial loan and consumer loan areas offset by decreases in one-to-four mortgage loans. Total deposits, after interest credited, at March 31, 2010 were $586.7 million, which represented an increase of $1.3 million or 0.22 % as compared to September 30, 2009. The increase was due to increases in checking and savings accounts offset by decreases in money market and time deposit accounts. Advances decreased $2.8 million or 2.75% as compared to the amount at September 30, 2009. The decrease was primarily due to normal principal payments on existing advances. Stockholders’ equity was $73.6 million at March 31, 2010 and $71.5 million at September 30, 2009. The increase was due primarily to net income less dividend payments of $1.5 million. COMPARISON OF EARNINGS FOR THE THREE AND SIX MONTHS ENDED MARCH 31, 2 Net Income. The Company had net income of $1.7 million or $0.80 per diluted share, and $3.4 million or $1.62 per diluted share, for the three and six months ended March 31, 2010 as compared to net income of $1.7 million or $0.78 per diluted share, and $3.4 million or $1.61 per diluted share, for the three and six month periods ended March 31, 2009, respectively. The changes affecting net income are discussed in the following paragraphs by category. Total Interest Income. Total interest income decreased $0.6 million or 5.8% and $1.4 million or 6.1% for the three and six months ended March 31, 2010, respectively, as compared to the same periods ended March 31, 2009. Average earning assets decreased for the three and six months ended March 31, 2010 along with decreases in average yields. Total Interest Expense. Total interest expense decreased $1.0 million or 25.6% and $2.3 million or 27.9%, respectively, for the three and six month periods ended March 31, 2010 as compared to the same periods in the prior fiscal year.The decrease was due mainly to the average cost of deposits decreasing to 1.42% and 1.47% for the three and six months ended March 31, 2010 compared to 2.05% and 2.23%, respectively, for the same period in 2009 along with a reduction in average deposit balances. Net Interest Income. Net interest income increased $0.4 million or 5.3% and $1.0 million or 7.0% for the three and six month periods ended March 31, 2010, as compared to the same periods ended March 31, 2009. The increase in net interest income was primarily due to a decrease in the cost of interest bearing liabilities. Provision for Loan Losses.Management recorded a $2.1 million provision for the fiscal year to date as compared to a provision of $1.2 million for the first half of fiscal 2009.The increase in the loan loss provision was due to the increase in non-performing loans including loans totaling $6.4 million to a commercial credit relationship involving a residential land development and five show homes in the Baton Rouge market area that the borrower of which filed for protection under Chapter 11 bankruptcy. Management regularly estimates the likely level of losses to determine whether the allowance for loan 22 losses is adequate to absorb probable losses in the existing portfolio. Based on these estimates, an amount is charged or credited to the provision for loan losses and credited or charged to the allowance for loan losses in order to adjust the allowance to a level determined to be adequate to absorb probable losses. There have been no significant changes in the Company’s estimation methods during the current period. Management’s judgment as to the level of the allowance for loan losses involves the consideration of current economic conditions and their potential effects on specific borrowers, an evaluation of the existing relationships among loans, known and inherent risks in the loan portfolio and the present level of the allowance, results of examination of the loan portfolio by regulatory agencies and management’s internal review of the loan portfolio. In determining the collectibility of impaired loans, management also considers the fair value of any underlying collateral. In addition, management considers changes in loan concentrations, the level of and trends in non-performing loans during the period, and historical charge-off percentages for state and national savings associations for similar types of loans in determining the appropriate amount of the allowance for loan losses. Because certain types of loans have higher credit risk, greater concentrations of such loans may result in an increase to the allowance. For this reason, management segregates the loan portfolio by type of loan and number of days of past due loans. Management also considers the Bank’s historical loss experience in determining the amount of the allowance. Non-performing loans as a percent of total loans were 2.67% at March 31, 2010, compared to 1.21% at September 30, 2009 and 1.26% at March 31, 2009. Non-Performing Assets.Non-performing assets totaled $17.3 million, or 2.3% of total assets, at March 31, 2010, compared to $11.9 million, or 1.58% of total assets, at December 31, 2009, and $8.3 million, or 1.05% of total assets, a year ago.Non-performing assets consist of non-accrual loans, accruing loans 90 days or more past due and other real estate owned.The increase is due to a commercial credit relationship as discussed previously. Non-Interest Income. Total non-interest income decreased $184,000 and increased $276,000 for the three and six month periods ended March 31, 2010, respectively as compared to the same periods in 2009. The decrease for the three month period was mainly due to a decrease in service charges and other fees. The increase for the six month period was mainly due to lower impairment write-downs on securities. Non-Interest Expense. Total non-interest expense increased $302,000 and $348,000, respectively, during the three and six months ended March 31, 2010, as compared to the same periods in 2009 due primarily to an increase in FDIC insurance premiums. Income Tax Expense. Income tax expense decreased by $24,000 and $21,000 for the three and six month period ended March 31, 2010 as compared to the same periods in 2009.The Company’s effective tax rate did not change materially for the three and six months ended March 31, 2010 and 2009 respectively. 23 LIQUIDITY AND CAPITAL RESOURCES Under current Office of Thrift Supervision regulations, the Bank maintains certain levels of capital. At March 31, 2010 the Bank was in compliance with its three regulatory capital requirements as follows: (000’s) Amount Percent Tangible capital $ % Tangible capital requirement % Excess over requirement % Core capital $ % Core capital requirement % Excess over requirement $ % Risk based capital $ % Risk based capital requirement % Excess over requirement $ % For the Bank to be well capitalized under current risk-based capital standards, all banks are required to have Tier I capital of at least 6% and total risk-based capital of 10%.Based on these standards, Teche Federal Bank is categorized as well capitalized at March 31, 2010.Management believes that under current regulations, the Bank will continue to meet its minimum capital requirements in the foreseeable future. Events beyond the control of the Bank, such as increased interest rates or a downturn in the economy in areas in which the Bank operates could adversely affect future earnings and as a result, the ability of the Bank to meet its future minimum capital requirements. The Bank’s liquidity is a measure of its ability to fund loans, pay withdrawals of deposits, and other cash outflows in an efficient, cost effective manner. The Bank’s primary sources of funds are deposits, scheduled amortization and prepayments on loan and mortgage-backed securities, and advances from the FHLB. As of March 31, 2010, FHLB borrowed funds totaled $97.9 million.Advances are collateralized by a blanket-floating lien on the Company’s residential real estate first mortgage loans.Additional borrowing capacity is available from FHLB which totals $166.4 million, based on current collateral levels.The Bank, if the need arises, may also access a line of credit provided by a large commercial bank to supplement its supply of lendable funds and to meet deposit withdrawal requirements.Loan repayments, maturing investments and mortgage-backed securities prepayments are greatly influenced by general interest rates and economic conditions. The Bank is required under federal regulations to maintain sufficient liquidity for its safe and sound operation. The Bank believes that it maintains sufficient liquidity to operate the Bank in a safe and sound manner. 24 ADDITIONAL KEY RATIOS At or For the At or For the Three Months Ended Six Months Ended March 31, March 31, Return on average assets % Return on average equity % Average interest rate spread % Nonperforming assets to total assets % Nonperforming loans to total loans % Average net interest margin % Tangible book value per share $ Annualized where appropriate. At March 31, 2010 the Company was in a slightly asset sensitive position.Generally, an asset sensitive position will result in enhanced earnings in a rising interest rate environment and declining earnings in a falling interest rate environment because larger volumes of assets than liabilities will reprice.Conversely, a liability sensitive position will be detrimental to earnings in a rising interest rate environment and will enhance earnings in a falling interest rate environment. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide the information required by this item. ITEM 4T. CONTROLS AND PROCEDURES (a) Evaluation of disclosure controls and procedures. Based on their evaluation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)), the Company’s principal executive officer and principal financial officer have concluded that as of the end of the period covered by this Quarterly Report on Form 10-Q such disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in the reports it files and submits pursuant to the rules and forms of the SEC is accumulated and communicated to the Company’s management, including the principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosures. (b) During the quarter under report, there was no change in the Company’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 25 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Neither the Company nor the Bank was engaged in any legal proceeding of a material nature at March 31, 2010.From time to time, the Company is a party to legal proceedings in the ordinary course of business wherein it enforces its security interest in loans. ITEM 1A.RISK FACTORS Not applicable as the Company is a smaller reporting company. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS The repurchase plan announced February 18, 2009, authorizing the repurchase of up to 63,000 shares has no expiration date for the authorized repurchase under this plan. ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not applicable. ITEM 4. [RESERVED] ITEM 5. OTHER INFORMATION Not applicable. 26 ITEM 6. EXHIBITS Certification of CEO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 27 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TECHE HOLDING COMPANY Date:May 14, 2010 By: /s/ Patrick O. Little Patrick O. Little President and Chief Executive Officer (Principal Executive Officer) Date:May 14, 2010 By: /s/ J.L. Chauvin J. L. Chauvin Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
